Citation Nr: 0122895	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-10 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

The veteran and his father and brother





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active duty for training from May 2, 1988 to 
September 10, 1988, June 22, 1990 to August 23, 1990 and 
served on active duty in support of Operation Desert 
Shield/Storm from November 21, 1990 to May 20, 1991.  He also 
was discharged by reason of a erroneous enlistment after 
having active service from October 19 to 29, 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a August 1999 rating decision by the RO.  

In an August 2000 rating decision, the RO granted service 
connection for the veteran's psychosis for the purpose of 
establishing eligibility for treatment.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in August 2000.  He subsequently testified 
at another personal hearing before the Undersigned Member of 
the Board in June 2001.  



REMAND

In this case, the veteran contends that he developed his 
psychiatric disability during active military service as a 
result of a personal assault in the Persian Gulf.  In support 
of his contentions, he has submitted March 1995 statement 
that, just prior to his return to the United States, two 
soldiers grabbed him from behind and pretended that they were 
going to throw him off a building.  He reported that this 
incident caused him to have bad dreams and thoughts of fear 
of people out to get him.  

The veteran has submitted a lay statement from a fellow 
serviceman who reported that he had witnessed the incident.  

The veteran attempted to join the U.S. Navy in October 1992.  
According to testimony provided at his personal hearings, he 
stated that he had intended to fulfill his Reserve obligation 
by enlisting in the Navy and that, during his first week of 
training, he was seen at the mental health clinic as part of 
the screening process.  At that time, he was diagnosed with a 
psychotic disorder and was discharged from the Navy at the 
end of October 1992.  

An October 1992 N-AFMET Consultation Report indicates that 
the veteran had wanted to go on active duty in the Navy to 
fulfill his Army Reserve commitment.  A mental status 
examination revealed an alert, well-oriented, male recruit in 
mild emotional distress.  His mood was depressed with flat 
affect.  He reported having impaired concentration and low 
energy.  Recent and remote memory were generally not intact.  
Speech was clear and coherent and reflected average 
intellectual functioning.  Thought content revealed no 
present evidence of delusions, hallucinations, gross 
psychotic features nor phobias.  The veteran reported that 
others had questioned his ability to remain organized and 
goal directed prior to enlistment.  Judgment and insight were 
poor.  The veteran denied suicidal ideation.  Suicide risk 
was judged as low.  Diagnosis was that of psychotic disorder, 
not otherwise specified, existed prior to entry (EPTE).  

Outpatient treatment records from 1997 through 1999 show that 
the veteran received continuous treatment for a psychiatric 
disability.  

A March 1998 discharge summary indicated that the veteran was 
admitted (for the second time) with a history of chronic 
psychosis and being noncompliant with his medications.  His 
thinking had become increasingly disorganized and confused.  
He had apparently been stalking his ex-girlfriend and had 
been charged with trespassing for refusing to leave his 
previous place of work.  

On mental status examination, his appearance was peculiar.  
His grooming was neat and he was alert and oriented times 
four.  His speech was normal.  Judgment was impaired, and 
insight was present.  His attitude was cooperative.  The 
veteran denied having suicidal or homicidal ideation, 
thoughts of violence, or hallucinations.  The veteran was 
variably related.  His mood was sad and his affect was 
blunted.  He did seem to have some obsessive-compulsive 
components of being obsessed with his ex-girlfriend.  The 
veteran also seemed to have some paranoia about his family.  
His memory was intact for immediate, recent, and remote 
events.  Attention and concentration were fair.  

During his admission, the veteran was evaluated for 
psychiatric assessment and pharmacological intervention.  At 
the time of his discharge, he was alert, oriented times four, 
pleasant, and cooperative.  He denied having any psychotic 
symptoms, and his mood was euthymic.  The veteran denied 
having suicidal or homicidal ideation.  His insight and 
judgment were fair.  

The discharge diagnosis was that of schizoaffective disorder, 
and schizotypal personality disorder.  The Global Assessment 
of Functioning (GAF) score was listed as 30 on admission and 
60 upon discharge.  

Other diagnoses from 1998 and 1999 treatment records were 
those of schizophrenia, disorganized; bipolar disorder and 
possible mood disorder.  

A June 1998 Affidavit from the Probate Court of Greenville, 
South Carolina noted that the veteran had been alleged to 
have been mentally ill.  

The veteran was afforded a VA examination in March 2000.  The 
examiner indicated that it was very difficult to obtain any 
coherent history from him.  He initially reported that his 
first trouble began when he was in Saudi Arabia during Desert 
Storm.  Specifically, the veteran indicated that other 
military personnel had threatened to throw him off the 
balcony.  

When the veteran attempted to relate a longitudinal history 
regarding his course of mental illness, it was unclear as to 
when his problems actually began.  He reported that he failed 
kindergarten and the fifth grade.  The examiner alluded to 
some pre-service records indicating possible organizational 
difficulties prior to service.  The examiner reported that 
the veteran had had past legal difficulties involving 
stalking and trespassing.  The examiner also referred to 
records indicating suicidal ideas at age 12 or 13.  The 
examiner alluded to inconsistencies between the documented 
evidence and the reported history.  

On mental status examination, the veteran was described as 
being alert, oriented and cooperative who appeared his stated 
age.  His affect was primarily flat throughout the interview, 
although he became very angry with his mother later in the 
process.  His speech was slow and halting.  There was no 
evidence of psychomotor agitation or retardation.  He made 
intermittent eye contact.  His thought processes were 
tangential and circumstantial and showed looseness of 
associations.  

The veteran denied having any delusions or hallucinations.  
He was not able to relate significant past personal 
information in any coherent manner.  He demonstrated capacity 
for abstract reasoning as evidenced by his interpretation of 
a proverb and similarities.  His judgment to a hypothetical 
situation was good.  The veteran denied having any current 
suicidal thoughts.  He reported that he last though of 
suicide approximately two years earlier.  He denied any 
current homicidal thoughts, but did report that he considered 
killing his father one month earlier.  

The diagnostic impression on Axis I was that of 
schizophrenia, disorganized type.  Axis II included 
schizotypal personality disorder by history.  Global 
Assessment of Functioning (GAF) score was listed as 30.  

The VA examiner indicated that there was a clear 
documentation that the appellant suffered from a psychotic 
illness of long-term duration.  He was unable to give any 
coherent history in terms of the progression of his illness.  
The examiner believed that the appellant's illness had 
existed prior to service based on the appellant's thoughts of 
suicide at age 12 or 13.  In addition, his failure of 
kindergarten and fifth grade suggested difficulty with 
functioning as early as elementary school.  Although it was 
difficult to follow his thought processes, the examiner felt 
that the appellant might have had some delusional thoughts in 
high school.  

The VA examiner commented that, if the appellant was 
delusional prior to the latest event as was suspected due to 
his reports of being distressed by the sexual and religious 
thoughts, the validity of his reports would be questionable.  
It appeared to the examiner that the appellant was ill prior 
to his entering military, and the examiner opined that there 
was no clear evidence of aggravation symptoms due to military 
involvement.  

The veteran's father testified at the personal hearing before 
a Hearing Officer at the RO in August 2000 that. prior to 
service, the veteran could live at home without a problem, 
but could not live at home without medication after his 
return from service.  

The veteran's brother testified at the hearing held before 
the Undersigned Member of the Board in June 2001.  He also 
testified as to the timing of the veteran's psychiatric 
disability.  Specifically, the appellant's brother indicated 
that the veteran did not have any symptoms of a psychiatric 
disability until after his return from the Persian Gulf.  

The veteran testified at the hearing that he had begun 
receiving medical treatment for his psychiatric problems 
shortly after service.  However, the Board notes that records 
referable to the reported treatment received at the 
Greenville Mental Health Center have not been obtained for 
review.  The veteran also reported that he was receiving 
Social Security disability benefits.  

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  Also, regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the recent hearing testimony, the RO should 
undertake to obtain copies of all pertinent medical records 
and associate them with the claims file.  These records 
should include any records previously obtained by the Social 
Security Administration.  Then, if indicated, the veteran 
should be afforded a VA examination in order to ascertain the 
nature and likely etiology of the claimed psychiatric 
disorder.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
psychiatric disability, not previously 
identified.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  This should 
include copies of all records from the 
Greenville Mental Health Center.  Once 
obtained, all records must be associated 
with the claims folder.  All VA records 
pertaining to the veteran which have not 
been previously secured should be 
obtained and associated with the claims 
file.  

2.  The RO should contact the Social 
Security Administration and request all 
pertinent medical documentation that the 
agency has regarding the veteran.  These 
records should be associated with the 
claims file.  

3.  The RO then should schedule the 
veteran for a VA psychiatric examination 
to determine the current nature and the 
likely etiology of the claimed 
psychiatric disorder.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed psychiatric disability.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, the likelihood that 
the veteran has acquired psychiatric 
disability due to disease or injury that 
was incurred in or aggravated by service.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




